DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Pat No 8,869,940 B2) in view of Kumpulainen (WO 0032980 A1) in view of Tortora (US Pat No 5,610,341). Johnson discloses a wind turbine power transmission system (fig. 2) having different consumers (56,58) of lubrication to be monitored via their lubricant, the power transmission system including a lubrication system (fig. 3), the lubrication system comprising: 
Re claim 21, a tank (52); drain lines (72) configured to receive lubricant from the different consumers, the drain lines being connected to the tank (fig. 3).
Re claim 25, a tank (52); drain lines (72) configured to receive lubricant from the different consumers, the drain lines being connected to the tank (fig. 3); and wherein the drain lines converge before the tank (converge at 74).
Re claim 23, wherein the drain lines converge before the tank (converge at 74).
Re claims 24, 28, wherein the different consumers of the lubrication system include one or more main bearings supporting a main shaft, a gearbox driven by the main shaft, and a generator driven by an output of the gearbox (fig. 3 shows the bearings in gearbox 36).
Johnson does not disclose:
Re claim 21, extraction lines connected to the drain lines or the consumers; a multiplexer connected to the extraction lines, the multiplexer having an output line and being configured to selectively direct flow from the extraction lines to the output line; a measurement device connected to the output line, the measurement device being configured to measure a characteristic of the lubricant in the output line, wherein the measurement device includes a particle counter configured to detect particles in the lubricant received from the multiplexer and a particle collector connected to the particle counter and configured to gather particles greater than a predetermined minimum size detected by the particle counter; and a pump connected to the output line, the pump being configured to draw lubricant through the multiplexer.
Re claim 22, wherein the multiplexer comprises a valve arrangement in which respective valves are associated with the extraction lines and a controller for selectively opening the valves.
Re claim 23, at least one of the extraction lines is connected downstream from where the drain lines converge so as to be associated with a combined flow from the consumers.
Re claim 25, extraction lines connected to the drain lines or the consumers; a multiplexer connected to the extraction lines, the multiplexer having an output line and being configured to selectively direct flow from the extraction lines to the output line; a measurement device connected to the output line, the measurement device being configured to measure a characteristic of the lubricant in the output line; and a pump connected to the output line, the pump being configured to draw lubricant through the multiplexer, wherein the multiplexer includes a valve arrangement in which respective valves are associated with the extraction lines and a controller for selectively opening the valves; and at least one of the extraction lines is connected downstream from where the drain lines converge so as to be associated with a combined flow from the consumers.
Re claim 26, wherein the measurement device includes a particle counter configured to detect particles in the lubricant received from the multiplexer.
Re claim 27, further comprising a particle collector connected to the particle counter and configured to gather particles greater than a predetermined minimum sized detected by the particle counter.
However, Kumpulainen teaches a lubrication system (fig. 1) comprising:
Re claim 21, extraction lines (17) connected to the drain lines (16) or the consumers (1,2,3); a multiplexer (7) connected to the extraction lines, the multiplexer having an output line (19) and being configured to selectively direct flow (via 18) from the extraction lines to the output line; a measurement device (8,9) connected to the output line, the measurement device being configured to measure a characteristic of the lubricant in the output line (pg 6 ln 5-7), wherein the measurement device includes a particle counter (9) configured to detect particles in the lubricant received from the multiplexer (pg 6 ln 5-7) and a particle collector (8) connected to the particle counter and configured to gather particles greater than a predetermined minimum size (8 could hold onto various particles, including those greater than a predetermined minimum size) detected by the particle counter.
Re claim 22, wherein the multiplexer comprises a valve arrangement (18) in which respective valves are associated with the extraction lines and a controller (pg 5 ln 21-34 describes a controlling means for selectively opening valves 18) for selectively opening the valves.
Re claim 23, at least one of the extraction lines (fig. 3: left-most 6) is connected downstream from where the drain lines converge so as to be associated with a combined flow from the consumers.
Re claim 25, extraction lines (17) connected to the drain lines (16) or the consumers (1,2,3); a multiplexer (7) connected to the extraction lines, the multiplexer having an output line (19) and being configured to selectively direct flow (via 18) from the extraction lines to the output line; a measurement device (9) connected to the output line, the measurement device being configured to measure a characteristic of the lubricant in the output line (pg 6 ln 5-7); wherein the multiplexer includes a valve arrangement in which respective valves (18) are associated with the extraction lines and a controller (pg 5 ln 21-34 describes a controlling means for selectively opening valves 18) for selectively opening the valves; and at least one of the extraction lines (fig. 3: left-most 6) is connected downstream from where the drain lines converge so as to be associated with a combined flow from the consumers.
Re claim 26, wherein the measurement device includes a particle counter (9) configured to detect particles in the lubricant received from the multiplexer (pg 6 ln 5-7).
Re claim 27, further comprising a particle collector (8) connected to the particle counter and configured to gather particles greater than a predetermined minimum sized detected by the particle counter (8 could hold onto various particles, including those greater than a predetermined minimum size).
However, Tortora teaches a lubrication system (fig. 3):
Re claims 21, 25, a pump (32) connected to the output line (44e), the pump being configured to draw lubricant through the multiplexer (the multiplexer is taught by Kumpulainen; Tortora teaches the pump upstream of measurement device 64 and when taught would also be positioned upstream of the measurement device in the output line).
It would have been obvious to person having ordinary skill in the art at the time the inventio was made to employ a multiplexer and measurement device, as taught by Kumpulainen, to quickly and accurately determine which component is experience the most wear. 
It would have been obvious to person having ordinary skill in the art at the time the inventio was made to employ a pump in the output line, as taught by Tortora, to force lubricant towards the measuring device. Heavy particles tend to settle to the bottom and would not flow easily so employing a pump would better move the dirty flow towards the measuring device. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654